This is an appeal from the determination of a deficiency in income and profits taxes for the year 1920 in the amount of $2,292.35. The taxpayer appeals from a finding of the Commissioner that a profit was made in the sale of capital assets in the amount of $8,186.89.
FINDINGS OF FACT.
The taxpayer is a Vermont corporation with its principal office at Brattleboro.
During 1920 the taxpayer received $5,500 in final liquidation of two corporations, its stock in which was acquired after March 1, 1913, at a cost of $4,172. During thé same year the taxpayer received from the sale of certain real estate a gross consideration of $13,000, of which $1,000 was allocated as compensation for the removal of certain buildings, the cost of which removal was $858.89. The cost of such real estate is not definitely established but was less than $12,000. The value on March 1, 1913, was $12,000.
DECISION.
The deficiency should be computed in accordance with the foregoing findings of fact. Final determination will be settled on consent or on 15 days’ notice, in accordance with Rule 50.
Aeundell not participating.